


117 S1717 IS: To establish a community-driven decision-making pilot program to demonstrate enhanced community-based decision making in the transportation planning process, and for other purposes. 
U.S. Senate
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1717
IN THE SENATE OF THE UNITED STATES

May 19, 2021
Mr. Merkley (for himself and Mr. Padilla) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works

A BILL
To establish a community-driven decision-making pilot program to demonstrate enhanced community-based decision making in the transportation planning process, and for other purposes. 


1.Community-driven decision-making pilot program
(a)DefinitionsIn this section: (1)Community-based organizationThe term community-based organization means a private, locally initiated, community-based organization that—
(A)is a nonprofit organization described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code; and (B)has a Board of Directors that represent a majority of residents of the area served by the organization. 
(2)Eligible partnershipThe term eligible partnership means a partnership between— (A)1 or more local transportation planning agencies, including at least 1 of—
(i)a metropolitan planning organization (as defined in section 134(b) of title 23, United States Code); (ii)a regional transportation planning organization designated under section 135(m) of title 23, United States Code;
(iii)a municipal corporation; (iv)a county; or
(v)any other unit of local government; and (B)a community-based organization.
(3)Pilot programThe term pilot program means the community-driven decision-making pilot program established under subsection (b)(1). (4)SecretaryThe term Secretary means the Secretary of Transportation. 
(b)Establishment
(1)In generalThe Secretary shall establish a community-driven decision-making pilot program to provide grants to eligible partnerships. (2)PurposeThe purpose of the pilot program shall be to demonstrate enhanced community-based decision making in the transportation planning process by supporting partnerships between local transportation planning agencies and community-based organizations which will serve as models for other communities to deepen and strengthen community engagement in transportation planning processes.
(c)ApplicationsTo be eligible to receive a grant under the pilot program, an eligible partnership shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (d)Eligible costs (1)In generalAn eligible partnership that receives a grant under the pilot program may use the grant funds for—
(A)personnel costs, including costs— (i)to support employees of the community-based organization to enable the organization to engage with the community during the transportation planning process; and
(ii)to support employees of the local transportation planning agency in conducting more robust public engagement; (B)materials and technology to support community engagement, including physical and digital presentation of data and polling;
(C)training for personnel to improve the ability of the personnel to pursue and incorporate public input in the transportation planning process; (D)training for the community-based organization and residents of the community in the basics of transportation planning;
(E)facilitation of public meetings, including publicity, food, and provision of childcare; (F)stipends for community participants for expenses relating to engagement in the transportation planning process; and
(G)hiring and training of street teams to engage in public outreach relating to the transportation planning process, including the use of questionnaires and the solicitation of ongoing feedback. (2)Administrative costsAn eligible partnership may use not more than 5 percent of the funds from a grant under the pilot program for administrative costs.
(3)LimitationA community-based organization that is part of an eligible partnership that receives a grant under the pilot program shall only carry out activities under the pilot program relating to community engagement and outreach. (e)RequirementsAn eligible partnership that receives a grant under the pilot program shall—
(1)submit to the Secretary a public engagement plan that— (A)provides a direct role for community members in determining the priorities for and outcomes of a transportation planning process that will impact the community; and 
(B)includes— (i)a description of how the eligible partnership will provide an increase in capacity for the community-based organization for 1 or more employees to engage directly in the transportation planning process;
(ii)a description of how the eligible partnership will provide dedicated personnel within the local transportation planning agency for engagement with the community-based organization partner and for solicitation and incorporation of community input; and (iii)specific and detailed strategies to ensure broad and equitable community input from traditionally underrepresented members of the community, especially low-income residents and people of color;
(2)ensure that— (A)substantial weight is given to community input throughout the planning process, including in establishing goals and determining priority projects; and 
(B)there is documentation of the extent to which community input is incorporated or the reasons for not incorporating community input; (3)ensure that all strategies described in paragraph (1)(B)(iii) are broadly accessible to people with disabilities in accordance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); and
(4)provide, in accessible formats that are easily understandable to the public, access to information including, at a minimum— (A)data about travel patterns and demand, including data relating to induced demand and multimodal accessibility;
(B)any performance targets established pursuant to section 150 of title 23, United States Code, the achievement of which might be impacted by any projects or priorities under consideration; and (C)the impacts of transportation priorities set and projects under consideration on specific neighborhoods and communities, including disparate impacts on traditionally disadvantaged communities.
(f)Reports
(1)Report to SecretaryAfter carrying out all activities with a grant under the pilot program, each eligible partnership shall submit to the Secretary a report that describes— (A)the activities that were carried out with the grant funds;
(B)the effect on community engagement on the activities carried out with the grant funds; and (C)the extent of cooperation between the community-based organization and the 1 or more local transportation planning agencies in the eligible partnership. 
(2)Report to CongressNot later than 5 years after the date of enactment of this Act, the Secretary shall submit to Congress a report on the effectiveness of the pilot program, including— (A)lessons learned with respect to community engagement in transportation planning; and
(B)recommendations for future Federal support of community engagement efforts in transportation planning.  (g)PublicationThe Secretary shall make publicly available on the website of the Department of Transportation—
(1)public engagement reports submitted by eligible partnerships under subsection (e)(1);  (2)reports submitted to the Secretary under subsection (f)(1); and
(3)the report submitted to Congress under subsection (f)(2).  (h)Maximum amountA grant under the pilot program shall be not more than $400,000.
(i)Authorization of appropriationsThere is authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) to carry out the pilot program $4,200,000 for fiscal year 2022, to remain available until expended.  